IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00169-CV
 
Peggy Blakely,
                                                                                    Appellant
 v.
 
Wells Fargo Bank NA, a National 
Banking Association as Trustee, etc., 
Justice of the Peace Precinct 4 Place 1, 
etc., Quilling Selander Cummiskey 
and Lownds and James Wortman, etc.,
                                                                                    Appellees
 
 

From the 40th District Court
Ellis County, Texas
Trial Court No. 80604
 

MEMORANDUM  Opinion





 
            Peggy Blakely attempts to appeal the
trial court’s denial of her request for a temporary restraining order.  The
Clerk of this Court notified Blakely by letter that the appeal was subject to
dismissal because it appeared there is no right to appeal this type of
interlocutory order.  See Tex.
Civ. Prac. & Rem. Code Ann. § 51.014 (Vernon 2008) (list of
appealable interlocutory orders).  The Clerk further warned Blakely that the
Court would dismiss the appeal unless, within 21 days of the date of this
letter, a response was filed showing grounds for continuing the appeal. 
Blakely has not responded to the Clerk’s letter.
            Accordingly, this appeal is
dismissed.  Tex. R. App. P. 42.3;
44.3.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Appeal
dismissed
Opinion
delivered and filed June 9, 2010
[CV06]